Citation Nr: 1640506	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for mediastinal mass, post excision.

4.  Entitlement to service connection for a gastrointestinal condition, claimed as irritable bowel syndrome (IBS).

5.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1996, including service in Southwest Asia from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for fibromyalgia, migraine headaches, carpal tunnel syndrome of the left wrist, chronic fatigue syndrome, mediastinal mass, irritable bowel syndrome, and enlarged thyroid post thyroidectomy.  He filed an April 2013 notice of disagreement with regards to the issues of migraine headaches, carpal tunnel syndrome of the left wrist, mediastinal mass, and irritable bowel syndrome only.  The RO issued a statement of the case in January 2014 and the Veteran perfected his appeal with a February 2014 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file.

The issues of service connection for service connection for left wrist carpal tunnel syndrome and headaches are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1998 rating decision, the RO denied service connection for a headache condition.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence associated with the claims file since the May 1998 rating decision, and not previously of record, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for headaches.

3.  A mediastinal mass was not present during the Veteran's active service or for many years after service, is not causally related to the Veteran's active service, and is not attributable to an undiagnosed illness.

4.  The Veteran has chronic constipation that has been attributed to the opiate medication he takes for his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection for a headache condition is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the final May 1998 rating decision is new and material; therefore, the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 20.1103 (2015).

3.  The criteria for service connection for a mediastinal mass have not all been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for service connection for a gastrointestinal condition, chronic constipation, have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2011.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided a relevant Gulf War examination in December 2011 with a March 2012 addendum opinion.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



II.  New and Material Evidence - Headaches

The Veteran was originally denied service connection for migraine headaches in a May 1998 rating decision, which found the Veteran's claim not well grounded because there was no evidence of treatment for this condition in service and noted that the Veteran had not responded to VA's request for evidence of treatment of this disability since his separation from service.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.  Thus, the May 1998 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

In December 2011, the Veteran submitted additional service treatment records.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156 (c).  The Board has reviewed these additional records.  To the extent that they refer to headaches, they include a duplicate copy of the December 1995 Report of Medical History and Medical Board examination already of record.  As such, reconsideration pursuant to 38 C.F.R. § 3.156(c) is not warranted.

In August 2011, the Veteran filed the current claim to reopen by claiming entitlement to service connection for an undiagnosed Gulf War illness with symptoms including headaches.  The prior claim did not include evidence of a medical diagnosis of migraine headaches, but rather relied on the Veteran's reports of headaches, which is a lay-observable symptom.  Likewise, this new claim of service connection for an undiagnosed Gulf War illness is based on the Veteran's reports of headaches and not a medical diagnosis of an undiagnosed Gulf War illness.  Thus, the Board finds that the new claim of service connection for an undiagnosed Gulf War illness is not based upon a diagnosed disease or injury that is distinct from a claim previously considered.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that the Board must address whether a newly submitted claim is truly representative of a new claim, or if it should be construed as an application to reopen a previously denied claim); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury").

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Id.

At the time of the May 1998 rating decision, the evidence of record consisted of the Veteran's service treatment records and his claim.

Since the May 1998 rating decision, VA treatment records and additional lay statements, including the Veteran's June 2016 testimony, have been added to the record.  These additional records include June 2000 and January 2005 records showing treatment for symptoms including headache.  As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for headaches have been met.




III.  Service Connection -  Merits

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2); and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for gastrointestinal symptoms and a mediastinal mass, to include as due to undiagnosed illness.

The Veteran is a Persian Gulf Veteran within the definition of 38 C.F.R. § 3.317 as a result of his documented service in Southwest Asia from December 1990 to May 1991.  See 38 C.F.R. § 3.2 (i).

As a Persian Gulf Veteran, the Veteran may be entitled to compensation if he 
 "exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]" which have manifested to a compensable degree either in service or no later than December 31, 2016, and such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317 (a), (b).

A qualifying chronic disability means a chronic disability resulting an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).

A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317 (a)(1)(ii).

In this case, the December 2011 examiner found no signs or symptoms that might represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.  The gastrointestinal symptoms have been attributed to a side effect of his medication; and his mediastinal mass was found to be a diagnosable, but unexplained single symptom (not multisymptom) illness.  As no indications of chronic disability remain that have not been associated with a diagnosed disability, service connection due to undiagnosed illness is not warranted under 38 C.F.R. § 3.317.

The Board has reviewed the remaining evidence of record, but it does not provide evidence in support of a finding that the Veteran's mediastinal mass was incurred in service or are otherwise related to service.  His service treatment records contain no reference to a mediastinal mass or any chest cavity symptoms.  

The Veteran alleged that his mediastinal mass are related to service; specifically to Gulf War Syndrome.  In this regard, the record does not show that the Veteran, as a lay person, has the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of Gulf War Syndrome.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  He has not reported any other in-service disease or injury.  Thus, the December 2011 examiner's medical nexus opinion is more probative than the Veteran's lay opinion.  As to the service treatment records, the 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for mediastinal mass, and this claim must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is seeking service connection for irritable bowel syndrome (IBS).  The record does not contain a diagnosis of this condition and, at his hearing, the Veteran confirmed that he has not been medically diagnosed with IBS.  Nevertheless, the Veteran has reports intestinal symptoms, so the Board has considered whether service connection for another gastrointestinal condition is warranted.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Alternatively, service connection may be established on a secondary basis.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310 (a).

At the time of his December 2011 VA examination, the Veteran reported frequent constipation with bowel movements every three to four days and occasional nausea, but denied abdominal pain, cramping, or bloating.  His gastrointestinal condition was ultimately diagnosed as chronic constipation secondary to opiate use, which this examiner notes is prescribed for his chronic daily pain.  This is consistent with the Veteran's testimony that his doctors had attributed his symptoms to medication he takes for his blood pressure and other conditions.  The December 2011 examiner did not specify whether this medication was prescribed at least in part to treat the Veteran's service connected left knee.  However, a later May 2013 treatment record notes the Veteran takes Tramadol (an opiate) for knee pain.  Thus, the Veteran is service connected for a left knee condition, takes an opiate to treat this condition, and as a result of this medication has chronic constipation.  Therefore, service connection for chronic constipation secondary to his service connected left knee disability is warranted.


ORDER

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for headaches; thus, to that extent the appeal is granted.

Service connection for mediastinal mass, post excision, is denied.

Service connection for a gastrointestinal disorder, chronic constipation, is granted.




(CONTINUED ON NEXT PAGE)

REMAND

	Headaches

There is insufficient medical opinion evidence of record for the Board to decide the appeal as to the headache claim.  The 2011 examination report includes a cause of the headaches as due to poor sleep hygiene but does not explain anything as to the history of the headaches and whether the current headaches are related to headaches the Veteran had in service in sought treatment for several years after service.  Given the history documented in the treatment records the Board finds that the opinion is inadequate as to anything other than whether the headaches are an undiagnosed illness.  

The Veteran's service treatment records include a report of medical history at entrance into service in which he checked a box that he then had or previously had frequent or severe headaches and circled the word "severe."  Notes on that form provide that he had occasional headaches following long periods of exercise in hot weather.  In a December 1995 report of medical history he again indicated that he then had or previously had frequent or severe headaches.  This is not evidence of a preexisting chronic headache injury or disease.  The Board concludes that the Veteran is presumed to have been sound at entrance into service as to any headache condition and the presumption is not rebutted in this case.  

Notes from October 25 and 27, 1993, and October 12, 1994 document the Veteran's reports of headaches during service.  On October 25, 1993, the Veteran reported weakness, fever, an chills and was assessed with viral syndrome. Follow up appointment on October 27, 1993 found him to have myalgia and frontal headache and he was again assessed with viral syndrome.  One year later, in October 1994, the Veteran complained of flu symptoms consisting of head, neck, and body aches, fatigue, and nausea, for two days.  He was assessed with pharyngitis.

In February 1998, the Veteran submitted a written statement to the RO reporting as follows:  "I am requesting that my service connected claim be amended to include my blood pressure condition.  While on active duty I was being tested for this condition and treated for migraine headaches."  The RO interpreted this as a claim of entitlement to service connection for hypertension and migraine headaches, which it denied in 1998.   

February 2000 VA treatment notes document that the Veteran sought treatment for dizziness and headaches of one week duration.  

During the June 2016 hearing, the Veteran testified that he did not know when his current headaches began.  When asked if he had headaches shortly after separation from service or if it was a while before he had them after service, the Veteran testified that it was a while, that he did not recall having headaches when he got out of service.  

On remand, VA must provide a medical examination with regard to the headaches.  The examination must include interview with the Veteran and review of the claims file.  An appropriate nexus opinion must be provided.


	Carpal Tunnel Syndrome

The Veteran is seeking service connection for carpal tunnel syndrome of the left wrist.  His earlier claims of service connection for a left wrist condition were previously denied in May 1997 and April 2010 rating decisions.  In December 2011, the Veteran submitted relevant service treatment records from August 1995 showing complaints of multiple joint arthralgias, including left wrist pain.  See 38 C.F.R. § 3.156(c) (requiring reconsideration of a claim if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim).

In reconsidering this claim, the Veteran underwent a December 2011 Gulf War examination.  Thereafter, the VA examiner issued a March 2012 opinion that the Veteran's carpal tunnel syndrome of the left wrist was not related to environmental hazard exposure in the Gulf War as carpal tunnel syndrome is a condition with clear and specific etiology.  The record does not contain a medical examination or opinion that addresses whether the Veteran's carpal tunnel syndrome of the left wrist is related to his in-service complaints of left wrist pain in August 1995.  As such and examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA headaches examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  The Board has concluded as a matter of law that the Veteran did not have a chronic headache disability upon entrance into service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current chronic headaches are related to the headaches that he experienced during service.  The examiner must address his reports of headaches in October 1993 and October 1994 as well as his report of medical history in 1995 indicating that he either then had or had previously had frequent or severe headaches as well as his claim in 1998 for service connection for headaches and the report of treatment at Dorn VA for headaches in February 2000 and how those facts were considered in the examiner's opinion.  A complete rationale must be included to support any opinion provided.  

2.  Schedule the Veteran for a VA wrist examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left wrist carpal tunnel syndrome or any other diagnosed left wrist condition had its onset during the Veteran's active service or was caused by his active service.  In doing so, the examiner is asked to specifically address the August 1995 service treatment record showing complaints of left wrist pain.

The examiner must provide a rationale to support any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

3. Then, readjudicate the claims for entitlement to service connection for left wrist carpal tunnel syndrome and headaches.  If any benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


